DETAILED ACTION
1.	This communication is in response to the amendment filed on 1/28/2022. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1-20 are allowed.


Reasons for allowance
2.	With respect to claims 1, 5 and 9 the prior art does not teach or fairly suggest accessing, by the snapshot management system, a sorted list of one or more metadata objects which are associated with a same logical address corresponding to the read address, wherein each of the one or more metadata objects corresponds to a different version of the given data item stored in different snapshot volume nodes of the snapshot volume tree, wherein each metadata object in the sorted list comprises (i) a descriptor that identifies a host volume node of the given version of the data item, (11) the associated logical address, and (iii) a descriptor which identifies a write time of the given version of the data item, wherein the write time is based on a current generation number of the snapshot volume tree at a time when the given version of the data item was written; iteratively processing, by the snapshot management system, the one or more metadata objects in the sorted list to identify a target version of the given data item which can be read from one of (1) the target snapshot volume node and (ii) another snapshot volume node which is an ancestor of the target snapshot volume node and which has a generation number that is greater than the write time of the target version of the given data item; and responding to the read request by returning the identified target version of the data item.



	With respect to claim 16 the prior art does not teach or fairly suggest determine whether the target snapshot volume node has one or more child volume nodes; determine which child volume node is a youngest child volume node based on the respective generation times of the one or more child volume nodes, in response to determining that the target snapshot volume node does have one or more child volume nodes; and merge the determined youngest child volume node with the target snapshot volume node to create a new snapshot volume node which resides in a same hierarchical position as the target snapshot volume node in the snapshot volume tree and which is assigned the generation time of the target snapshot volume node.

Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        February 11, 2022